Exhibit POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints the Secretary and Assistant Secretaries of FEDERATED MDT SERIES and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign the Registration Statement on Form N-14 relating to the proposed reorganization of Federated MDT Small Cap Value Fund a portfolio of Federated MDT Series, into Federated MDT Small Cap Core Fund, also a portfolio of Federated MDT Series, and any amendments to the Registration Statement, including post-effective amendments; and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. SIGNATURES TITLE DATE /S/ John F. Donahue November 12, 2009 John F. Donahue Trustee /S/ J. Christopher Donahue November 12, 2009 J. Christopher Donahue President and Trustee (Principal Executive Officer) /S/ Richard A. Novak November 12, 2009 Richard A. Novak Treasurer (Principal Financial Officer) /S/ John T. Conroy, Jr. November 12, 2009 John T. Conroy, Jr. Trustee /S/ Nicholas P.
